Title: The Commissioners to John Ross, 3 November 1778
From: Franklin, Benjamin,Lee, Arthur,Adams, John
To: First Joint Commission at Paris,Ross, John


     
      Sir
      Passy Novr 3 1778
     
     We have received yours of the twenty seventh of October, inclosing a Copy of a Resolution of Congress of the 11. Aug. 1778.
     We shall conform ourselves exactly pay the strictest Attention and Obedience to this Resolution of Congress, and to all others, as far as shall be in our Power; and shall be always ready to receive your Accounts and to settle them, and pay the Ballance if any should appear due, out of the Proceeds of the Cargoes mentioned in the Resolution, as soon as We shall receive them.We haveBut we had not heard the Reason of y
     In Relation to the affair of the Le Brune As We are strangers to the Nature and Circumstances of it, We are not qualified to form any opinion, and if We were fully informed, We have no Authority to give any Advice, concerning it. If it is in a Course of Law, We cannot with Propriety interfere, unless in case of flagrant Injustice, which must be made clearly to appear, and even then We can interfere, only by Application to the King or his Ministersry. We return you all the Papers relative to this affair, and, are, with due Respect, sir, your most obedient humble servants
    